EXHIBIT 10.3
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), made this 21st day of
January, 2008, between Health Care REIT, Inc., a Delaware corporation (the
“Corporation”), and Frederick L. Farrar (the “Participant”).
WITNESSETH:
     WHEREAS, the Participant is an executive officer of the Corporation; and
     WHEREAS, the Corporation adopted the Health Care REIT, Inc. 2005 Long-Term
Incentive Plan (the “Plan”) in order to provide non-employee directors and
select officers and key employees with incentives to achieve long-term corporate
objectives; and
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
has decided that the Participant should be granted restricted shares of the
Corporation’s common stock, $1.00 par value per share (“Common Stock”), on the
terms and conditions set forth below in accordance with the terms of the Plan.
     NOW, THEREFORE, in consideration of the past and future services provided
to the Corporation by the Participant and the various covenants and agreements
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Grant of Restricted Stock.
          The Corporation hereby grants to the Participant a total of 6,746
shares of the Common Stock of the Corporation (the “Restricted Shares”), subject
to the transfer restrictions, vesting schedule and other conditions set forth in
this Agreement. The Participant shall not be required to provide the Corporation
with any payment (other than his or her past and future services to the
Corporation) in exchange for such Restricted Shares.
          As provided in Section 4, the Corporation shall cause the Restricted
Shares to be issued in book entry form and registered in the name of the
Participant promptly upon execution of this Agreement. On or before the date of
execution of this Agreement (if required by the Corporation), the Participant
shall deliver to the Corporation one or more stock powers endorsed in blank
relating to the Restricted Shares.
     2. Restrictions.
          (a) The Participant shall have all rights and privileges of a
stockholder of the Corporation with respect to the Restricted Shares, including
voting rights and the right to receive dividends paid with respect to the
Restricted Shares, except that the following restrictions shall apply until such
time or times as these restrictions lapse under Section 3 or any other provision
of this Agreement:

 



--------------------------------------------------------------------------------



 



     (i) the Participant shall not be entitled to delivery of any certificates
for any of the Restricted Shares until the restrictions imposed by this
Agreement have lapsed with respect to those Restricted Shares;
     (ii) the Restricted Shares may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of by the Participant before these
restrictions have lapsed, except with the consent of the Corporation; and
     (iii) the Restricted Shares shall be subject to forfeiture upon termination
of the Participant’s engagement with the Corporation to the extent set forth in
Section 6 below.
If any portion of the Restricted Shares become vested under Section 3 below (or
Sections 6, 7 or 8), such newly vested shares shall no longer be subject to the
preceding restrictions.
          (b) Any attempt to dispose of Restricted Shares in a manner contrary
to the restrictions set forth in this Agreement shall be ineffective.
     3. Vesting; When Restrictions Lapse.
          The Restricted Shares shall vest in two annual installments, on
January 15, 2009 and January 15, 2010, or at such earlier time as the
restrictions may lapse pursuant to Sections 6, 7 or 8 of this Agreement. In the
absence of any accelerated vesting and lapse of the restrictions under
Sections 6, 7 or 8, the restrictions set forth in this Agreement shall lapse
with respect to the following numbers of shares on the following dates:

          NUMBER OF SHARES DATE   THAT BECOME VESTED
January 15, 2009
  3,373 shares
 
   
January 15, 2010
  3,373 shares

     4. Issuance of Shares.
          The book entry for the Restricted Shares shall bear the following
legend:
“The transferability of the shares of stock represented hereby are subject to
the terms and conditions (including possible forfeiture) of a Restricted Stock
Agreement entered into between the registered owner and Health Care REIT, Inc. A
copy of such Restricted Stock Agreement is on file in the offices of the
Corporate Secretary, Health Care REIT, Inc., One SeaGate, Suite 1500, Toledo,
Ohio 43604.”
Once the restrictions imposed by this Agreement have lapsed with respect to any
portion of the Restricted Shares, the book entry for such portion of the
Restricted Shares shall be modified to remove the foregoing legend, but not
before the Participant has made arrangements satisfactory

2



--------------------------------------------------------------------------------



 



to the Corporation for tax withholding (as required by Section 5), and the
portion of the newly vested shares (if any) that the Participant applies to
satisfy his or her tax withholding obligations pursuant to Section 5(b) below
shall be transferred to the treasury of the Corporation.
     5. Tax Withholding.
          Whenever the restrictions applicable to all or a portion of the
Restricted Shares lapse under the terms of this Agreement, the Corporation shall
notify the Participant of the amount of tax that must be withheld by the
Corporation under all applicable federal, state and local tax laws. The
Participant agrees to make arrangements with the Corporation to (a) remit the
required amount to the Corporation in cash, (b) deliver to the Corporation
shares of Common Stock currently held by the Participant (including newly vested
shares) with a value equal to the required amount, (c) authorize the deduction
of the required amount from the Participant’s compensation, or (d) otherwise
provide for payment of the required amount in a manner satisfactory to the
Corporation.
     6. Termination of Engagement; Change in Corporate Control.
          If the Participant’s engagement with the Corporation is involuntarily
terminated for “Cause” (as defined in the Participant’s Consulting Agreement)
during the term of this Agreement, or if the Participant voluntarily terminates
his or her engagement with the Corporation (other than after a Change in
Corporate Control (as described below) occurring after the date hereof or as
provided in Sections 7 or 8 below), any Restricted Shares that remain subject to
the restrictions imposed by this Agreement shall be forfeited.
          If the Participant’s engagement is terminated involuntarily without
Cause, or in the event of a Change in Corporate Control, vesting shall be
accelerated, the restrictions imposed by this Agreement on the remaining
Restricted Shares shall lapse immediately, and no Restricted Shares shall be
forfeited.
          For purposes of this Section 6, a “Change in Corporate Control” shall
include any of the following events:
     (a) The acquisition in one or more transactions of more than twenty percent
of the Corporation’s outstanding Common Stock (or the equivalent in voting power
of any class or classes of securities of the Corporation entitled to vote in
elections of directors) by any corporation, or other person or group (within the
meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as amended);
     (b) Any transfer or sale of substantially all of the assets of the
Corporation, or any merger or consolidation of the Corporation into or with
another corporation in which the Corporation is not the surviving entity;
     (c) Any election of persons to the Board of Directors which causes a
majority of the Board of Directors to consist of persons other than “Continuing
Directors.” For this purpose, those persons who were members of the Board of
Directors on January 21,

3



--------------------------------------------------------------------------------



 



2008, shall be “Continuing Directors.” Any person who is nominated for election
as a member of the Board after January 21, 2008 shall also be considered a
“Continuing Director” for this purpose if, and only if, his or her nomination
for election to the Board of Directors is approved or recommended by a majority
of the members of the Board (or of the relevant Nominating Committee) and at
least five (5) members of the Board are themselves Continuing Directors at the
time of such nomination; or
     (d) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock.
     7. Effect of Death.
          If the termination of the Participant’s engagement occurs as a result
of the Participant’s death, vesting shall be accelerated and all of the
restrictions imposed on the Restricted Shares by this Agreement shall lapse
immediately.
     8. Effect of Permanent and Total Disability or Retirement After Age 65.
          If the termination of the Participant’s engagement occurs after a
finding of the Participant’s permanent and total disability, or as a result of
retirement after age 65, vesting shall be accelerated and all of the
restrictions imposed on the Restricted Shares by this Agreement shall lapse
immediately.
     9. Securities Laws.
          The Corporation may from time to time impose such conditions on the
transfer of the Restricted Shares as it deems necessary or advisable to ensure
that any transfers of the Restricted Shares will satisfy the applicable
requirements of federal and state securities laws. Such conditions may include,
without limitation, the partial or complete suspension of the right to transfer
the Restricted Shares until the Restricted Shares have been registered under the
Securities Act of 1933, as amended.
     10. Grant Not to Affect Engagement.
          Neither this Agreement nor the Restricted Shares granted hereunder
shall confer upon the Participant any right to a continuing engagement with the
Corporation. This Agreement shall not in any way modify or restrict any rights
the Corporation may have to terminate such engagement under the terms of the
Participant’s Consulting Agreement with the Corporation.
     11. Miscellaneous.
          (a) This Agreement may be executed in one or more counterparts, all of
which taken together will constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



          (b) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.
          (c) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to principles of conflicts of law; provided, however, that matters of
corporate law, including the issuance of shares of Common Stock, shall be
governed by the Delaware General Corporation Law.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  ATTEST:       HEALTH CARE REIT, INC.    
 
                 
/s/ Erin C. Ibele
 
Senior Vice President-Administration
      By:   /s/ George L. Chapman
 
      Chairman and    
and Corporate Secretary
                Chief Executive Officer    
 
                  /s/ Erin C. Ibele       /s/ Frederick L. Farrar              
   
 
      Frederick L. Farrar    

5